                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

JAMES SWAIN RIEVES, ET AL.,         )
                                    )
            Plaintiffs,             )     Case No. 3:18-cv-00965
                                    )
v.                                  )
                                    )     JUDGE TRAUGER
TOWN OF SMYRNA, TENNESSEE,          )
ET AL.,                             )
                                    )
                    Defendants.     )
______________________________________________________________________________

                                     REPLY BRIEF
        To Plaintiffs’ Response to Motion to Dismiss Second Amended Complaint
                                    Filed on behalf of
               DISTRICT ATTORNEY GENERAL JENNINGS JONES
______________________________________________________________________________

   (1) General Jones is entitled to Absolute immunity.

       The dividing line between absolute and qualified immunity is not the existence of probable

cause, but rather, whether the prosecutor has made the decision to bring the prosecution or

indictment. Buckley v. Fitzsimmons, 509 U.S. 259, 274 n. 5 (1993) (cited in Drake v. Howland,

No. 2:09-cv-804, 2010 WL 3470483 at *4 (Sept. 2, 2010); Prince v. Hicks, 198 F.3d 607, 614-15

(6th Cir. 1999) (denying absolute immunity because the legal advice occurred prior to deciding to

initiate the prosecution.). Accordingly, if a prosecutor has determined to bring a prosecution and

is acting in furtherance of that prosecution, his actions, even those which are “preliminary to the

initiation of a prosecution and [ . . .] apart from the courtroom” are protected because he is acting

as an advocate for the State. Burns v. Reed, 500 U.S. 478, 486 (1991) (quoting Imbler v. Pachtman,

424 US. 409, 431 n. 33 (1976)).




                                                 1

    Case 3:18-cv-00965 Document 58 Filed 02/05/19 Page 1 of 8 PageID #: 417
        Organizing and analyzing evidence and law are prosecutorial functions that are protected

by absolute immunity. Buckley, 509 U.S. at 273; Ireland v. Tunis, 113 F.3d 1435, 1444 (6th Cir.

1997). 1 Evaluating the evidence brought to the prosecutor does not fall outside the ambit of

prosecutorial immunity if the prosecutor has determined that a prosecution will be initiated or has

already been initiated. Drake, 2010 WL 3470483 at *4; Brodnicki v. City of Omaha, 75 F.3d 1261,

1267 (8th Cir. 1996) In Drake, the prosecutor reviewed an investigative report from the Children’s

Services Agency concluding that plaintiff committed a crime but recommending against

prosecution. Drake, 2010 WL 3470483 at *4. The prosecutor brought a prosecution based solely

on his evaluation of that report. Id. The Court held that the prosecutor was entitled to absolute

immunity for that evaluation, even though the report recommended against prosecution. Id. In

Brodnicki, the prosecutor reviewed a polygraph report of the accused and chose not to dismiss the

prosecution. 75 F.3d at 1267. The Court held that although review of a polygraph could be

performed by the police during an investigation, the prosecutor was entitled to absolute immunity

because it was part of the prosecutor’s evaluation as to whether the prosecution would continue.

Id.

        In this case, the decision to take this case to the grand jury was made as early as October

or December 2017. See Plaintiffs’ Response to General Jones’ Motion to Dismiss (“Response”),

D.E. 56, PageID # 397-98 (investigative report provides that the District Attorney’s Office sought

to bring the case before the October and then December 2017 Grand Jury.)                       This decision was

reiterated in early December 2017 and again in January 2018. Complaint ¶ 40, D.E. 5-1, PageID



1
  See also Memorandum in Support of General Jones’ Motion to Dismiss (“Memo in Support”). D.E. 50, PageID #
351-355 (prosecutorial immunity protects prosecutor’s decision to bring a Petition of Abatement, evaluation of
evidence in preparation of that prosecution, presentment of the case before a grand jury or a judge, and execution of
the abatement).


                                                         2

      Case 3:18-cv-00965 Document 58 Filed 02/05/19 Page 2 of 8 PageID #: 418
#51. Confirmation is made clear in the same investigative report: “Detectives were assured CBD

was an illegal Schedule Six product and that it needed to be prosecuted.” See D.E. 5-1 PageID

#50. 2

         As part of that determination to present the case to a grand jury and the court, General

Jones evaluated a TBI lab report that already existed when he indicated “definitely illegal.” 3

Because General Jones’ statement “definitely illegal” is the evaluation of evidence for a

forthcoming presentment of charges, a decision made before his evaluation occurred, his statement

falls within the ambit of prosecutorial immunity, Buckley, 509 U.S. at 273; see also Memo in

Support, D.E. 50, PageID # 353-354. General Jones’ evaluation cannot be mischaracterized as

“legal advice” merely because he told police officers the result of his evaluation upon their request.

Nor is immunity removed because the investigating agency argues against prosecution. Drake,

2010 WL 3470483 at *4. And as in Drake, General Jones is absolutely immune for bringing the

Petitions of Abatement and for taking the case to the grand jury based on his evaluation of the TBI

lab report. Id.

         General Jones was not searching for clues or corroboration, nor was General Jones advising

on any investigative technique when he made his statement “definitely illegal” – General Jones

was reviewing a TBI lab report that already existed. Nor did General Jones personally vouch for

the truth of the contents of the affidavits supporting the Petitions for Abatement. Second Amended

Complaint ¶ 71. Plaintiffs’ attempt to cast aspersions on General Jones’ evaluation by alleging

differing opinions merely highlights a prosecutor’s difficult decision-making process.                          If a

prosecutor is not absolutely immune for such evaluations, then his “exercise of independent


2
  This report indicates that this was the same meeting where “an A.D.A. advised that “we were not going after
Amazon.” Id.
3
  At least one TBI Report had been issued on May 12, 2017 and indicated both a Schedule VI substance and 5-
Fluoro ADB. See D.E. 5-1 PageID # 49

                                                        3

     Case 3:18-cv-00965 Document 58 Filed 02/05/19 Page 3 of 8 PageID #: 419
judgment would likely be compromised to the detriment of public trust and the effective

functioning of the criminal justice system.” Ireland, 113 F.3d at 1444) (citing Imbler, 424 U.S. at

425-26). It is for this reason that absolute immunity protects a prosecutor’s “exercise [of]

independent judgment when ‘deciding which suits to bring and in conducting them in court.’”

Kalina v. Fletcher, 522 U.S. 118, 125 (1997) (quoting Imbler, 424 U.S at 424).

         Similarly, any request to the police to move more quickly was in furtherance of the intended

presentment to the grand jury and the court and, as such, is also protected by absolute immunity. 4

See Memo in Support, D.E. 50, PageID # 353-354 and D.E. 5-4, PageID # 77 (showing that Jones

did not call until “later in December or first part of January,” after the decision to prosecute was

made.)

         Accordingly, General Jones is protected by absolute prosecutorial immunity from suit for

any alleged action, and this case should be dismissed.

    (2) Alternatively, General Jones is entitled to Qualified Immunity.

         General Jones proceeded upon his understanding of the law and his evaluation of the

evidence. The technical description of the substances and the numerous statutes involved support

the conclusion that it is not unreasonable to reach varying opinions and evaluations of the evidence

and the applicable law.           See Second Amended Complaint ¶ 28. 5                  Even if General Jones’

evaluation of the law and report are incorrect because the TBI could not establish legality based

upon chemical composition and technical limitations, that determination, “even if wrong, [is] not

actionable as long as such determinations pass the test of reasonableness.” Ireland, 113 F.3d at




4
  See Garber v. Deisch, No. 1:16-cv-00455-PJG, 2018 WL 1477580 at *10 (W.D. Mich. Mar. 27, 2018)(prosecutor
immune for directing investigator to interview more people as the interviews sought information directly relevant to
a charging decision), see also Memo in Support, D.E. 50, PageID # 353-354.
5
  Indeed a product falling within the category of “Schedule VI” means it cannot be industrial hemp. Tenn. Code
Ann. § 39-17-415(c).

                                                         4

     Case 3:18-cv-00965 Document 58 Filed 02/05/19 Page 4 of 8 PageID #: 420
1449. Nor is qualified immunity removed because “reasonable officers could disagree as to

whether there was sufficient probable cause” to take the action complained of. Id.

       Qualified immunity is not affected by an allegation that the prosecutor presented false

evidence to a court or grand jury, because such presentment is protected by absolute immunity.

Burns, 500 U.S. at 484, see also Memo in Support, D.E. 50, PageID # 354.

       Qualified immunity also protects General Jones’ request that the police move forward

because the Plaintiffs do not have a clearly established right to be free from being investigated.

Jones v. Shankland, 800 F.2d 77, 80 (6th Cir. 1986), see also Memo in Support, D.E. 50, PageID

# 357-358. There is no allegation that General Jones committed some act during the police

investigation or instructed any improper investigative technique, only that the investigation

continue forward towards presentment to the grand jury and the court.



       For all the reasons set forth above and in his Motion to Dismiss the Second Amended

Complaint and Memorandum in Support, General Jones submits that this Second Amended

Complaint against him should be dismissed in its entirety.



                                             Respectfully submitted,


                                             HERBERT H. SLATERY, III
                                             Attorney General and Reporter

                                             /s/ Heather C. Ross
                                             HEATHER C. ROSS, BPR #015644
                                             Senior Assistant Attorney General
                                             Thomas Aumann, # BPR # 034046
                                             Assistant Attorney General
                                             E. Ashley Carter, BPR # 27903
                                             Senior Assistant Attorney General
                                             Civil Rights and Claims Division

                                                5

    Case 3:18-cv-00965 Document 58 Filed 02/05/19 Page 5 of 8 PageID #: 421
                                               Office of Attorney General and Reporter
                                               P. O. Box 20207
                                               Nashville, Tennessee 37202-0207
                                               Telephone: (615) 532-2559
                                               Fax: (615) 532-2541
                                               Email: heather.ross@ag.tn.gov
                                               Attorneys for Defendant District Attorney General
                                               Jennings Jones

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this _5 day of February, 2019, a true and exact copy of the foregoing
Reply in Response to Memorandum in Support of Motion to Dismiss the Second Amended
Complaint filed on behalf of General Jones was filed electronically by operation of this Court’s
electronic filing system to all parties listed below:

Frank Brazil
Wesley B. Clark
Brazil Clark, PLLC
2706 Larmon Avenue
Nashville, Tennessee 37204
Attorneys for Plaintiff Rieves

Jesse P. Lords
Nathan Cate
The Law Office of Lords and Cate
222 2nd Avenue North, Suite 416
Nashville, Tennessee 37201
Attorneys for Plaintiff Rieves

David R. Smith
Dominick R. Smith
Christopher W. Smith
William Chadwick, Jr.
Law Offices of David Randolph Smith & Associates
1913 21st Avenue South
Nashville, Tennessee 37212
Attorneys for Plaintiffs

Austin C. Evans
Howell & Fisher, PLLC
300 James Robertson Parkway
Court Square Building
Nashville, Tennessee 37201-1107
Attorney for Defendants Town of Smyrna and Smyrna Police
Chief Kevin Arnold

                                                  6

    Case 3:18-cv-00965 Document 58 Filed 02/05/19 Page 6 of 8 PageID #: 422
Robert M. Burns
Howell & Fisher, PLLC
3310 West End Avenue
Suite 550
Nashville, Tennessee 37203
Attorney for Defendants Town of Smyrna and Smyrna Police
Chief Kevin Arnold

Josh A. McCreary
Nicholas Christiansen
Cope, Hudson, Reed & McCreary, PLLC
16 Public Square North
P.O. Box 884
Murfreesboro, Tennessee 37133
Attorneys for Defendants Rutherford County and
Sheriff Mike Fitzhugh

Blind Akrawi
William T. Ramsey
Neal & Harwell, PLC
1201 Demonbreun Street
Suite 1000
Nashville, Tennessee 37203
Attorneys for Defendant John Zimmermann



                                                 /s/ Heather C. Ross
                                                 Senior Assistant Attorney General




                                             7

    Case 3:18-cv-00965 Document 58 Filed 02/05/19 Page 7 of 8 PageID #: 423
                                   8

Case 3:18-cv-00965 Document 58 Filed 02/05/19 Page 8 of 8 PageID #: 424
